Citation Nr: 9935713	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased disability evaluation for 
postoperative residuals of a left knee injury, evaluated 
as 10 percent disabling prior to July 3rd, 1995.

2. Entitlement to an increased disability evaluation for 
postoperative residuals of a left knee injury, evaluated 
as 20 percent disabling effective from July 3rd, 1995.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that the appellant submitted a 
claim for an increased disability evaluation for his left 
knee disability in November 1993.  In October 1994, the RO 
denied his claim and continued the 10 percent evaluation 
effective from February 20th, 1992.  The appellant submitted 
a timely Notice of Disagreement in May 1995 and the RO issued 
a Statement of the Case in June 1995.  The appellant was 
notified that he had 60 days to submit a Substantive Appeal 
to perfect his appeal.  In October 1995, the appellant 
submitted a VA Form 21-4138, which in part, requested that 
his claim for an increased evaluation for his left knee be 
reopened and re-evaluated.  Pursuant to 38 C.F.R. 
§ 20.302(b), a Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  In view of the fact that the VA 
Form 21-4138 essentially meets the requirements set forth in 
§§ 20.202 and 20.203 regarding a Substantive Appeal, and 
because it was received within the 1-year period form the 
date of mailing of the notification of the October 1995 
decision, the Board concludes that the issues on appeal are 
entitlement to an increased disability evaluation for 
postoperative residuals of a left knee injury, evaluated as 
10 percent disabling before July 3rd, 1995, and entitlement 
to an increased disability evaluation for postoperative 
residuals of a left knee injury, evaluated as 20 percent 
disabling effective from July 3rd, 1995.



FINDINGS OF FACT

1. The appellant's left knee disability prior to July 3rd, 
1995 was manifested by complaints of clicking, occasional 
swelling, give-way and aching pain; productive of no 
deformities or soft tissue swelling; range of motion of 
extension to 0 degrees and flexion to 145 degrees; 
negative McMurray's sign and Clarke's test; no laxity of 
the anterior cruciate ligament but slight lateral laxity 
of the collateral ligaments; and no evidence of 
chondromalacia patella.  The left thigh was 1/2 inch smaller 
in circumference compared to the right thigh a the same 
level, the appellant could complete a full squat without 
difficulty and he walked with a normal gait, except for 
momentary buckling of the left knee.

2. The appellant's left knee disorder currently is manifested 
by range of motion from 0 degrees to 120 degrees with good 
stability in both planes, tenderness, and left quadriceps 
muscle atrophy measured as 3/4 inch in comparison to the 
right, considered by the VA examiner in June 1997 to be 
representative of moderate residuals of the left knee 
problem.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent prior to July 3rd, 1995, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5259 (1999).

2. The criteria for a disability evaluation in excess of 20 
percent after July 3rd, 1995, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for postoperative residuals 
of a left knee injury is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  His assertions regarding an increase 
in severity of the left knee disability are deemed sufficient 
to render his claim plausible.

Review of the record reveals that the appellant was granted 
service connection for residuals of a left knee injury by the 
RO in May 1992 and a 10 percent evaluation was assigned 
effective from February 20th, 1992.  The rating board noted 
that the appellant injured his knee while playing basketball 
in 1990.  The appellant underwent an arthroscopy which 
revealed a meniscal tear and a torn anterior cruciate 
ligament.  It was noted that the appellant was subsequently 
discharged due to the physical disability associated with the 
left knee injury.

In May 1996, the RO increased the appellant's disability 
evaluation to the 20 percent level effective from July 3rd, 
1995.  The rating board based their decision on findings 
documented on VA outpatient examination including a 2+ 
Lachman's and a 2+ pivot shift as well as medial and lateral 
tenderness and positive findings of patellar grind.  The 
assessment was probable failed anterior cruciate ligament 
graft or possible lateral meniscal tear.  The rating board 
concluded that the appellant's left knee disability was more 
appropriately evaluated pursuant to Diagnostic Code 5258, 
based upon dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion of the joint.

Analysis

The appellant's postoperative residuals of a left knee injury 
are currently evaluated pursuant to Diagnostic Code 5258 
which provides for a 20 percent evaluation where there are 
symptoms of dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  This is the only rating available under Code 5258.  
However, in evaluating the appellant's claim, the Board has 
considered all potentially applicable Codes.  In this regard, 
the Board notes that Code 5257 provides for a 20 percent 
evaluation where there is a moderate knee impairment.  A 
severe impairment warrants a 30 percent disability 
evaluation.  Additional Diagnostic Codes include 5260 and 
5261.  Code 5260 provides for a noncompensable disability 
evaluation where flexion is limited to 60 degrees, a 10 
percent rating for flexion limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees and a 
30 percent rating where flexion is limited to 15 degrees.  
Pursuant to Code 5261, where extension is limited to 5 
degrees, a noncompensable disability evaluation is warranted.  
A 10 percent rating is warranted where extension is limited 
to 10 degrees, a 20 percent evaluation is warranted where 
extension is limited to 15 degrees, a 30 percent evaluation 
is warranted where extension is limited to 20 degrees, a 40 
percent evaluation is warranted where extension is limited to 
30 degrees and a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The Board has carefully considered the evidence of record to 
include the appellant's sworn testimony at his hearing before 
a Hearing Officer in July 1997.  Based upon this review, the 
Board finds that the appellant's left knee disability is 
appropriately evaluated at the 10 percent level prior to July 
3rd, 1995 and at the 20 percent level thereafter.  

Left Knee Disability prior to July 3rd, 1995

With respect to the level of impairment prior to July 3rd, 
1995, the Board notes on VA examination in June 1992 that the 
only significant finding involved the presence of mild 
effusion and a "slight but distinct give" with tugging on 
the anterior cruciate ligament.  The remaining ligaments were 
found to be taut and the appellant demonstrated full range of 
knee motion.  In April 1994, there were no deformities or 
soft tissue swelling of the joint, and range of motion was 
measured as extension to 0 degrees and flexion to 145 
degrees.  The McMurray's sign and Clarke test were negative 
and while a slight laxity was noted in the collateral 
ligaments of the left knee, there was no laxity of anterior 
cruciate ligament.  There was no evidence of chondromalacia 
patella and, while there was a decrease in circumference of 
the left thigh compared to the right, the appellant was able 
to complete a full squat and his gait and posture were 
considered to be normal, except for a momentary buckling of 
the left knee.  The diagnosis was postoperative status repair 
of a torn anterior cruciate ligament of the left knee with a 
well-healed scar, some subjective complaints and objective 
findings as described.

There are no additional treatment records to establish the 
presence of a change in the level of impairment identified 
above for the period from April 1994 to July 1995.

When compared with the rating criteria, the findings noted 
above fail to demonstrate the presence of a disability such 
to warrant entitlement to an evaluation in excess of the 
assigned 10 percent rating.  The record does not reflect the 
presence of dislocation of the semilunar cartilage, or 
symptoms analogous to such with frequent episodes of 
"locking" pain, and effusion into the joint for evaluation 
pursuant to Code 5258.  While the presence of a slight laxity 
of the collateral ligaments of the left knee was noted in 
April 1994, it was not indicated to be representative of a 
moderate knee impairment with recurrent subluxation or 
lateral instability such to warrant a 20 percent evaluation 
under Code 5257.  Furthermore, there was no evidence of a 
compensable limitation of extension or flexion of the left 
knee nor was there any evidence of ankylosis, or impairment 
of the tibia and fibula for consideration of Codes 5260, 
5261, 5256 and 5262. 

Accordingly, in the absence of any additional evidence of 
disability attributable to the left knee during this time 
period, entitlement to an evaluation in excess of 10 percent 
prior July 3rd, 1995 is not warranted.

Left Knee Disability after July 3rd, 1995

The record reflects that in July 1995, the appellant was seen 
by VA on an outpatient basis for complaints of left knee pain 
after hearing a "pop" while playing basketball in May 1995.  
In August 1995, the appellant underwent physical therapy and 
in October 1995 it was noted that the appellant's pain 
complaints had continued and the assessment was possible 
medial meniscus tear.  In November 1995, physical examination 
revealed a 2+ Lachman's test and a 2+ pivot shift.  There was 
medial and lateral tenderness and a positive patella grind.  
The assessment was possible failed anterior cruciate ligament 
graft, possible lateral meniscal tear.  It was noted that the 
appellant was scheduled for anterior cruciate ligament 
revision.

In February 1996, a magnetic resonance imaging (MRI) study of 
the appellant's left knee was completed and revealed 
chondromalacia of the femoral condyles, evidence of 
osteoarthritis, an intact anterior cruciate ligament graft, 
questionable meniscectomy versus complex tears of the body 
and posterior horn of the lateral meniscus, thickened 
patellar tendon, possibly post surgical and a small knee 
effusion.  The appellant subsequently underwent arthroscopy 
in November 1996.  In January 1997, the examiner noted that 
the joint space was well-maintained and there was not joint 
effusion.

In June 1997, a VA examination was conducted.  The appellant 
reported complaints of pain, give way and locking in the left 
knee.  On physical examination, the examiner commented that 
the appellant walked with a "barely perceptible limp."  The 
appellant was noted to be wearing a brace and he indicated 
that the brace helped him a little.  The range of motion was 
from 0 degrees to 120 degrees with good stability in both 
planes.  There was tenderness all around the knee with vague 
tenderness at the joint line.  The left quadriceps muscle was 
measured as 3/4 inch smaller than the right and the diagnosis 
was internal derangement of the left knee, treated with two 
arthroscopies and an anterior cruciate ligament repair.  The 
examiner commented that there was continued pain, locking and 
instability resulting in "moderate" residuals of the left 
knee problem.

The above findings, when considered in light of the criteria 
for rating knee disabilities, are not deemed to warrant 
entitlement to an evaluation in excess of the currently 
assigned 20 percent rating.  The record does not reflect the 
presence of a severe knee disability manifested such symptoms 
as recurrent subluxation or lateral instability for 
evaluation pursuant to Code 5257.  In fact, the VA examiner 
in June 1997 indicated that the appellant's left knee 
disability was moderate in nature.  Furthermore, flexion has 
not been shown to be limited to 15 degrees, nor has extension 
been shown to be limited to 20 degrees for evaluation under 
Codes 5260 and 5261.  Finally, there is no evidence of 
ankylosis or impairment of the tibia and fibular attributable 
to this service-connected knee disability such to warrant 
consideration of Codes 5256 or 5262.

Accordingly, entitlement to an increased disability 
evaluation for postoperative residuals of a left knee injury 
after July 3rd, 1995, is not warranted.

In reaching the above conclusions, the Board notes that these 
evaluations are determined by consideration of the overall 
disability picture demonstrated by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  In so doing, the 
Board has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in Deluca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain.  
However, careful review of the record shows that the 
complaints of pain were taken into account with the 
assessment of moderate residuals, and the evidence does not 
reveal findings of additional functional impairment of the 
left knee attributable to pain. 


ORDER

A disability evaluation in excess of 10 percent prior to July 
3rd, 1995 is denied.

A disability evaluation in excess of 20 percent after July 
3rd, 1995 is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

